UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1622



MOHAMMED REZA SALAMI,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA AGRICULTURAL & TECHNICAL STATE
UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-909-1)


Submitted:   June 9, 2006                  Decided:   June 28, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Elliott Field, Charlotte, North Carolina, for Appellant. Roy
Cooper, North Carolina Attorney General, Kimberly D. Potter,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mohammed Reza Salami appeals from the final judgment in favor

of his employer, North Carolina Agricultural and Technical State

University (“A&T”), in this employment discrimination civil action.

The judgment appealed from is the result of a five-day jury trial

in the Middle District of North Carolina (in which the jury

unanimously found for A&T), and the district court’s partial award

of summary judgment to A&T.       As explained below, we affirm.



                                      I.

     Since 1987, Salami, who was born in Iran, has been employed by

A&T, a public land-grant university located in Greensboro, North

Carolina.     Salami began his employment with A&T as an associate

professor in A&T’s College of Engineering (the “COE”), eventually

earning tenure as a full professor.          During his time as a professor

at A&T, Salami has generally received good performance evaluations,

and he has brought more than one million dollars in research

proposal    funds   to   A&T.    In   July    1998,    Salami    was   appointed

Associate Dean of the COE for a twelve-month period by then-Dean

Lonnie Sharpe, Jr.       With his new appointment, Salami received a

twenty-percent increase in salary, twelve months’ pay per year

(rather than ten months’ pay), increased benefits, and a promotion.

Salami   remained    Associate    Dean     for   the   next     several   years,

maintaining favorable employment evaluations.


                                      2
     In July 2000, Sharpe was replaced as Dean of the COE by Joseph

Monroe.     Under Monroe, Salami was responsible for federal “Title

III grants.”    In that capacity, Salami was expected to monitor the

status of funds for the COE’s graduate students and report his

conclusions to Monroe.     Monroe, in turn, would report to Kenneth

Murray, A&T’s Title III Director.        Under Murray’s predecessor,

Salami had not received any negative criticism for his management

of Title III grant money.       Murray, however, accused Salami of

mismanaging Title III funds, even though all of Salami’s changes to

the Title III budget were approved by Murray himself, along with

Monroe.

     Salami asserts that Murray held a negative view of him on

account of his national origin.      According to Salami, Murray once

told him that “A&T is first for blacks, then for whites, and then

for you.”    Salami also presented evidence that Murray remarked to

a job applicant that Salami did not possess the work ethic of most

Iranians, and did not work as hard as Chinese faculty members.

When Murray was the interim Dean of the COE in 1995, he rejected

Salami’s application for a full professorship. Salami reapplied in

1996, and Murray again denied the application.       Following the 1996

denial, Salami’s application was reviewed by a neutral person, and

Salami was awarded a full professorship on July 1, 1997.

     In   August   2001,   Salami   learned   that   the   United   States

Department of Education (“DOE”) had decided to conduct a site audit


                                    3
of A&T’s Title III grant program.    Upon learning of the impending

audit, Murray expressed concern to Salami and Monroe about Title

III budget changes that Murray and Monroe had approved. Murray and

Monroe asked Salami to prepare a report explaining those budgetary

changes.    Salami complied, and his report was approved by Monroe

without incident.   Murray, however, called the report “worthless”

and directed Salami and Monroe to redo it.   Murray later had Salami

removed from administration of the Title III grant program. Murray

was eventually relieved of his Title III responsibilities pursuant

to a DOE request.

       On November 28, 2001, Salami received a renewal letter from

A&T Chancellor James Renick, which informed Salami that he would

continue in his position as Associate Dean of the COE for the 2001-

2002 school year.   On December 7, 2001, Salami met with Monroe to

discuss job performance and, according to Salami, Monroe had no

negative comments. Five days later, on December 12, 2001, however,

Monroe gave Salami an undated letter that informed him of his

demotion from the Associate Dean position, effective January 1,

2002.   Although the letter asserted that the demotion was due to a

reorganization of the Dean’s staff, Monroe allegedly told Salami he

was being demoted because Murray could no longer bear working with

him.

       In response to his demotion, Salami filed a charge with the

Equal Employment Opportunity Commission (the “EEOC”) on May 2,


                                 4
2002.   According to Salami, A&T thereafter retaliated against him

for filing that EEOC charge by failing to renovate Graham Room 10,

a room on A&T’s campus that Salami used for conducting research.

Salami asserts that he had requested $250,000 in renovations to

Graham Room 10, and his request was approved in August 2000.   The

undisputed evidence shows that the only work undertaken on Graham

Room 10, however, consisted of a ten-to-fifteen thousand dollar

renovation, which was completed in the fall of 2000.    On October

31, 2002, Salami filed a second EEOC charge, contending that A&T

had impermissibly retaliated against him for having filed his May

2, 2002 EEOC charge by, inter alia, ending the renovations to

Graham Room 10.

     On July 9, 2003, Salami received a right to sue letter from

the EEOC regarding his May 2, 2002 EEOC charge and, on July 22,

2003, he obtained a right to sue letter pertaining to his October

31, 2002 charge.    Subsequently, on September 24, 2003, Salami

instituted this civil action by filing a complaint in the Middle

District of North Carolina.    By his complaint, Salami asserted

claims for breach of contract; demotion on the basis of national

origin, in contravention of Title VII of the Civil Rights Act of

1964; and unlawful retaliation, also in violation of Title VII.

The parties then proceeded through discovery.     On November 17,

2004, before the close of discovery proceedings, A&T filed a motion

to have its expert report deemed timely served.    Salami filed an


                                 5
opposition thereto and a motion to exclude A&T’s expert report on

November 29, 2004.        A&T then filed a motion for summary judgment on

November 30, 2004.

     By Order of April 13, 2005, the district court, as relevant,

granted A&T’s motion to have its expert report deemed timely

served, denied Salami’s motion to exclude the expert report, and

granted in part A&T’s motion for summary judgment.                See Salami v.

N.C. Agric. & Technical State Univ., 394 F. Supp. 2d 696 (M.D. N.C.

2005).     With respect to its summary judgment ruling, the court

permitted      all   of   Salami’s   claims     to   survive,   except     for    his

retaliation claim, to the extent it was premised on A&T’s                        non-

renovation of Graham Room 10.           The court subsequently conducted a

jury trial in late April 2005.                 On April 25, 2005, the jury

returned    a    unanimous     verdict,       finding   that    Salami     had    not

substantiated any of his claims for relief.               Thereafter, on April

27, 2005, the court entered a final judgment in favor of A&T.

Salami   has    timely    noted   an    appeal    therefrom,    and   we    possess

jurisdiction pursuant to 28 U.S.C. § 1291.



                                        II.

                                         A.

     Salami      first    contends     that    the   district   court    erred     in

awarding summary judgment to A&T on his retaliation claim, to the

extent that claim was premised on A&T’s non-renovation of Graham


                                          6
Room 10.      We review de novo an award of summary judgment, viewing

the   facts    and   inferences   drawn   therefrom   in   the    light   most

favorable to the non-moving party.          Baqir v. Principi, 434 F.3d

733, 741 (4th Cir. 2006).         Summary judgment is not appropriate

unless “‘the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, show that

there is no genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law.’”              Id. (quoting

Fed. R. Civ. P. 56(c)) (alteration and internal quotation marks

omitted).

      In pertinent part, section 704(a) of Title VII prohibits an

employer from taking an adverse employment action against any

employee “because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or

hearing under this subchapter.”           Title VII § 704(a), 42 U.S.C.

§ 2000e-3(a).        Under the burden-shifting framework formulated by

the Supreme Court in McDonnell Douglas Corp. v Green, a Title VII

plaintiff bears the initial burden of making out a prima facie case

of retaliation.        See 411 U.S. 792, 802-04 (1973).          “In order to

establish a prima facie case of retaliation, a plaintiff must prove

three elements: (1) that []he engaged in a protected activity; (2)

that [his] employer took an adverse employment action against

[him]; and (3) that there was a causal link between the two




                                     7
events.”   EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 405-06 (4th

Cir. 2005).

     Salami is unable to demonstrate a causal nexus between his May

2, 2002 EEOC charge and A&T’s discontinuation of the renovations on

Graham Room 10.       The undisputed evidence shows that the last

renovations on Graham Room 10 occurred in the fall of 2000, and

there is no evidence to suggest that plans to resume renovations

may have been scuttled after Salami filed his EEOC charge.                   The

discontinuation of such renovations could not therefore have been

due to Salami’s May 2, 2002 EEOC charge.             See Thompson v. Potomac

Elec. Power Co., 312 F.3d 645, 651 (4th Cir. 2002) (recognizing

that “the continuation of the alleged adverse action after the

filing of a discrimination complaint [does] not, without more,

support    [the   plaintiff’s]     prima        facie   burden    of    showing

causation”).      The district court thus did not err in awarding

summary judgment to A&T on Salami’s claim of retaliation based on

the failure to renovate Graham Room 10.



                                    B.

     Salami    also   seeks   a   new       trial,   relying   solely   on   his

contention that the district court erred in deeming A&T’s expert

report timely served and, consequently, allowing A&T’s expert, Dr.

Gringer Calloway, to testify.       Dr. Calloway’s testimony concerned

Salami’s mental condition, and was therefore relevant only to the


                                        8
issue of damages.       The jury, however, found Salami’s claims for

relief unsubstantiated and, accordingly, it had no occasion to

consider the damages issue.          “The court at every stage of the

proceedings must disregard any error or defect in the proceeding

which does not affect the substantial rights of the parties.” Fed.

R. Civ. P. 61.      In these circumstances, Calloway’s testimony could

not have affected Salami’s substantial rights, and its admission,

even if erroneous, must be disregarded.



                                     III.

       Pursuant to the foregoing, we affirm the judgment in favor of

A&T.    We dispense with oral argument because the facts and legal

contentions    of    this   appeal   are    adequately   presented    in   the

materials before the Court and argument would not aid us in the

decisional process.

                                                                     AFFIRMED




                                      9